857 F.2d 1465
Schneidman (Janice), by Schneidman (Dorothy, Samuel)v.Dow Chemical Company, Pittman Moore Company, E.R. Quibb andSons, Inc., E.R. Squibb and Sons, Olin Corporation,Merrell-Dow Pharmaceuticals, Inc., National Drug Company,Merck and Co., Sharpe and Dhome, Inc., Merck, Sharpe andDhome, Miles Laboratories, Inc., Cutter Laboratories, WarnerLampert Company, Eli Lilly and Company
NO. 88-1157
United States Court of Appeals,Third Circuit.
AUG 05, 1988

Appeal From:  E.D.Pa.,
Newcomer, J.


1
AFFIRMED.